DETAILED ACTION

EXAMINER’S AMENDMENT & STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Amendment & Claim Status     ……………………………………………………………… 2
Allowable Subject Matter     ……………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 4
Conclusion    ………………………………………………………………………………...... 8

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.

Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to RCE filed 6/1/2021, Claims 1-23 are pending. In response to Amendment, the previous rejection of Claims 1-18 under 35 U.S.C. 103 as being unpatentable over  Papke et al (US 2011/0231419) in view of Toklu et al (US 6,724,915) are withdrawn.
			EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mr. Jason DeMaio on 10/15/2021.

The application has been amended as follows: 
Claim 1(Amended) : A method of operation of a finite state machine of a video analytics system for determining whether an object has entered or exited regions in frames of video data, the method comprising: defining the regions of the frames, wherein the regions are queue regions forming a queue area; determining that the object has transitioned to a state indicating that the object has exited the regions, when the object has a tracking mask in the next frame of video data that does not overlap with any of the regions; and determining a length of a queue by successively determining if each of the regions is occupied by calculating a union, for each of the regions, of marked areas of intersection of the objects upon the queue regions; and comparing the union of the marked areas of intersection of the objects belonging to each of the regions, to a minimum occupancy area for each of the regions.
Claim 6(Cancelled)
Claim 7(Cancelled)
Claim 12(Amended) : A video analysis system for monitoring queues, comprising: at least one video camera generating video data of a monitored area; and a video analytics system that executes a finite state machine for determining whether an object has entered or exited regions in frames of video data, by defining the regions of the frames wherein the regions are queue regions forming a queue area, determining that the object has transitioned to a state indicating that the object has exited the regions, when the object has a tracking mask in the next frame of video data that does not overlap with any of and determining a length of a queue by successively determining if each of the regions is occupied by calculating a union, for each of the regions, of marked areas of intersection of the objects upon the queue regions and comparing the union of the marked areas of intersection of the objects belonging to each of the regions, to a minimum occupancy area for each of the regions .
Claim 14(Cancelled)
Claim 15(Cancelled)
Claim 16(Cancelled)
	Claim 19 (Amended): A method of operation of a finite state machine of a video analytics system for determining whether an object has entered or exited regions in frames of video data, the method comprising: for each frame of the frames of video data, identifying a tracking mask associated with the object in a current frame and determining whether the object remains in a current state or transitions to a new state based on the tracking mask for the object in a next frame, including: determining that the object remains in or has transitioned to an unknown state when the object does not have a bounding box in the next frame; determining that the object remains in or has transitioned to a state indicating that the object has exited the regions, when the object has a tracking mask in the next frame that does not overlap with any of the regions by at Ieast a predetermined amount; [, determining whether a particular region is occupied by marking, for each object that was determined to have entered the particular region, an area of intersection between the particular region and the tracking mask for the object, and determining a length of a queue by successively determining if each of the regions is occupied by calculating a union of all marked areas of intersection for the particular region, and determining that the region is occupied in response to determining that the union of the marked areas of intersection for the particular region is not less than a predetermined minimum occupancy area for the particular region.
Claim 22(Cancelled)
Claim 23(Cancelled) 
				Allowable Subject Matter 
Claims 1-5, 8-11, 13, and 17-21 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art  Bernal et al (US 2014/0063263) teaches the method of operation of a finite state machine of a video analytics system for determining whether an object has entered or exited regions in frames of video data, the method comprising:  defining the regions of the frames ( the object detection modules 40, 42, 44 detect 82 the presence of objects as they enter the field of view of each 
camera, paragraph [0019]); wherein the regions are queue regions forming a queue area ( (0020-0021])
determining that the object has transitioned to a state indicating that the object has exited the regions         (The global object tracking module 52 tracks the location of objects as they traverse the area of interest 
across fields of view of different cameras.  Depending on the configuration of the camera network, object tracking across different cameras can be achieved in different ways.  For example, in the case of the cameras used in the demonstration of the present embodiment, there is a slight overlap between the 

Toklu teaches in figure 6 the back projected image 299 is convolved by a mask 901, which for compact objects of unknown orientation could be a circle with the same average area as the expected area subtended by the object in the reference frames.  Referring to FIG. 7, then, the peaks in the convolved image are picked as the expected location of the object in the current frame.  The masks are constructed where K denote the total number of peaks selected in the current frame, by shifting the center of the mask used for convolving the back projected image to the image locations (x.sub.k,y.sub.k),k=1, .  . . ,K 498 of the peaks.  These masks M.sub.k, k=1, .  . . ,K are then intersected with the estimated rectangle for the marker in Step 130, whose image plane location is defined by its center, width and height (r.sub.x,r.sub.y), w and h 351.  The masks that have no intersection are eliminated from the list.  Further eliminated are the ones that do not contain the predicted location (x, y) 451 of the object, among the remaining masks M.sub.k, k=1, .  . . ,k 951.  After all redundant masks are eliminated the rectangle RR 352 whose center, width and height are denoted by (X.sub.i, R.sub.y), Wand H, respectively is constructed.  The pixels with minimum and maximum horizontal coordinates in the current frame in the remaining masks M.sub.k,k=1, .  . . ,k 951 are found.  Let y.sub.min and y.sub.max denote the horizontal coordinates of these pixels.  Similarly, the pixels with minimum and maximum vertical coordinates are found, and denote the vertical coordinates of these by x.sub.min and x.sub.max, respectively. The rectangle RR is then set as the search space for the template matching that is disclosed in Step 160 (column 8 lines 36-column 9 lines 1-22). 






Papke et al teaches the method of operation of a finite state machine of a video analytics system for determining whether an object has entered or exited regions in frames of video data, the method comprising: defining the regions of the frames ( regions 410, or 410b and 401c, and 440, figure 4B); determining that the object has transitioned to a state indicating that the object has exited the regions (the analyzer 130 may generates an event in response to detecting individuals entering area 403 from retail region 410b or exiting area 403 from retail region 410b to public region 440. In response to detecting individuals entering area 403 from retail region 410c then exiting area 403 from retail region 410c to public region 440, the analyzer 130 may generate a corresponding event record and/or event metadata. An exit event record and/or event type may be generated in response to detecting when an individual transitions from a region within retail zone 310 to a region within public zone 340; paragraph [0079-0081)]. None teaches:
determining whether a particular region is occupied by marking, for each object that was determined to have entered the particular region, an area of intersection between the particular region and the tracking mask for the object, and determining a length of a queue by successively determining if each of the regions is occupied by calculating a union of all marked areas of intersection for the particular region, and determining that the region is occupied in response to determining that the union of the marked areas of intersection for the particular region is not less than a predetermined minimum occupancy area for the particular region.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 12 and 19 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY. BITAR
Examiner
Art Unit 2664

/NANCY BITAR/      Primary Examiner, Art Unit 2664